      Case 2:20-cv-01732-TLN-CKD Document 5 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MOODY WOODROW TANKSLEY,                           No. 2:20-cv-01732-TLN-CKD
12                         Plaintiff,
13             v.                                       ORDER
14    DEPARTMENT OF MOTOR VEHICLES,
      et al.,
15
                           Defendants.
16

17            Plaintiff Moody Woodrow Tanksley (“Plaintiff”), an individual proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On December 8, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 4.) No objections were

23   filed.

24            The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:20-cv-01732-TLN-CKD Document 5 Filed 01/15/21 Page 2 of 2


 1          Having carefully reviewed the entire file, the Court finds the findings and

 2   recommendations to be supported by the record and by proper analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Proposed Order and Findings and Recommendations filed December 8, 2020

 5             (ECF No. 4), are ADOPTED IN FULL:

 6          2. The original Complaint (ECF No. 1) is DISMISSED without prejudice; and

 7          3. The Clerk of Court is directed to close this case.

 8          IT IS SO ORDERED.

 9   DATED: January 14, 2021

10

11

12
                                                               Troy L. Nunley
13
                                                               United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
